This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,022

 5 MICHAEL GLEESON,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge


 9 Gary K. King, Attorney General
10 Corinna Laszlo-Henry, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Steven J. Forsberg, Assistant Appellate Defender
15 Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION
 1 KENNEDY, Chief Judge.

 2   {1}   Michael Gleeson (Defendant) appeals from an on-record district court judgment

 3 affirming a metropolitan court conviction for driving while intoxicated (DWI) (drugs).

 4 We issued a calendar notice proposing to affirm. Defendant has responded with a

 5 timely memorandum in opposition. We affirm.

 6   {2}   Defendant continues to challenge the sufficiency of the evidence to support his

 7 conviction. We review the evidence to determine “whether substantial evidence of

 8 either a direct or circumstantial nature exists to support a verdict of guilt beyond a

 9 reasonable doubt with respect to every element essential to a conviction.” State v.

10 Sutphin, 1988-NMSC-031, ¶ 21, 107 N.M. 126, 753 P.2d 1314. Under this standard,

11 “we resolve all disputed facts in favor of the [s]tate, indulge all reasonable inferences

12 in support of the verdict, and disregard all evidence and inferences to the contrary.”

13 State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971 P.2d 829. We do not

14 reweigh the evidence, nor substitute our judgment for that of the fact finder, so long

15 as there is sufficient evidence to support the verdict. Sutphin, 1988-NMSC-031, ¶ 21.

16   {3}   Defendant’s conviction for DWI required the State to show that Defendant

17 operated a motor vehicle and did so while under the influence of drugs to such a

18 degree that Defendant was incapable of safely driving the vehicle. See NMSA 1978,

19 § 66-8-102(B) (2010).



                                               2
 1   {4}   With respect to Defendant’s challenge to the “driver” element of the offense,

 2 an Albuquerque police officer testified that he was dispatched to a single vehicle

 3 accident and, upon arriving, saw a vehicle partly off the road with Defendant in an

 4 ambulance being checked for injuries. [MIO 1] Defendant stated that the vehicle was

 5 his. [MIO 1] There is no indication that there were any other individuals who may

 6 have been driving the vehicle. Most pointedly, Defendant admitted to being the

 7 driver. [MIO 1] This evidence allowed the fact finder to reasonably conclude that

 8 Defendant had driven the vehicle.

 9   {5}   With respect to establishing that Defendant was under the influence of drugs

10 to such a degree that he was incapable of driving, the above-noted officer testified that

11 Defendant had slurred speech, bloodshot and watery eyes, and was making “weird”

12 statements and his answers did not relate to the questions asked. [MIO 1] Defendant

13 informed the officer that he had taken a pain killer. [DS 3]

14   {6}   The State called an officer who was a certified Drug Recognition Evaluator

15 (DRE). [DS 3] The officer questioned Defendant and noted the same behavioral

16 problems observed by the other officer. [DS 4] Defendant again stated that he had

17 taken a pain killer. [DS 4] The officer also noted a white powder around Defendant’s

18 nose, and Defendant subsequently admitted to taking a couple “bumps.” During the

19 course of the DRE investigation, Defendant admitted to drinking beer, taking a

20 Vicodin, and a “bump” of ketamine. [MIO 1-2; DS 5] The officer testified that he

                                               3
 1 knew what both drugs were and how they affected people. The officer concluded that

 2 Defendant was under the influence of drugs and could not operate a motor vehicle

 3 safely.

 4   {7}   In light of Defendant’s admission to driving the vehicle, the fact that there was

 5 a single vehicle accident, Defendant’s admission to taking two types of controlled

 6 substances, his unusual behavior, and the DRE officer’s testimony, we conclude that

 7 the evidence was sufficient to support Defendant’s conviction. See State v. Sparks,

 8 1985-NMCA-004, ¶ 6, 102 N.M. 317, 694 P.2d 1382 (defining substantial evidence

 9 as that evidence which a reasonable person would consider adequate to support a

10 defendant’s conviction).

11   {8}   Based on the foregoing discussion, we affirm.

12   {9}   IT IS SO ORDERED.



13                                          ____________________________________
14                                          RODERICK T. KENNEDY, Chief Judge

15 WE CONCUR:



16 _________________________________
17 MICHAEL D. BUSTAMANTE, Judge



18 _________________________________

                                               4
1 J. MILES HANISEE, Judge




                            5